DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species 1 (Figs. 2, 3) claims 1, 2, 4, 6, 7, 9 in the reply filed on 07/22/2020 was earlier acknowledged. In response a Non-Final on 10/1/2020 and a Final on 2/24/2021 were mailed. A second Non-Final in response to a request for continued examination under 37 CFR 1.114 (06/23/2021), was mailed on 10/18/2021. Claims 1-2, 6-7 and 9 were examined. This office action is in response to Applicants submission of 12/21/2021. Claims 1-3 and 5-9 are pending claims 3, 5 and 8 are withdrawn. Claims 1-2, 6-7 and 9 are being examined.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
“microwave emission member” in claim 1;
“microwave supply part” in claim 1;
“microwave transmission member(s)” in claims 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
For the purposes of examination:
“microwave emission member” shall be interpreted as disk-shaped members that transmit microwaves (per Fig. 1 and page 7, line 333 to page 8, line 1 of the specification as supplied), and the microwave emission members 50 are made of a dielectric substance having the relative permittivity that is greater than the relative permittivity of a vacuum (per page 8, lines 21-23 of the specification as supplied) or equivalents thereof; and
“microwave supply part” shall be interpreted as including microwave output part 30 and microwave transmittal part 40 in terms of Fig. 1 and page 6, lines 20-22 of the specification as supplied, or equivalents thereof; and.
“microwave transmission member(s)” 123, 133 are made from for example, quartz, ceramics such as alumina (A1203), fluorine-based resin such as polytetrafluoroethylene or polyimide-based resin (per page 8, lines 17-20) of the specification as supplied), or equivalents thereof.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (US 20150212127) in view of Monden et al (US 20140367377) and Hirayama et al (US 2010/0183827and Horiguchi et al (JP 2005-032805).  
Ikeda et al disclose a microwave plasma processing apparatus (Fig 1);
a microwave supply part configured to supply a microwave (50); 
a microwave emission member provided on a ceiling of a process chamber and configured to emit the microwave supplied from the microwave supply part (Fig 4, 72); 
a plurality of openings provided in the ceiling and arranged in a circumferential direction of the ceiling, each of the plurality of openings being provided under the microwave emission member (Fig 7);
a microwave transmission member made of a dielectric substance (Para 80) and provided in each of the openings to close each of the plurality of openings provided in the ceiling (73). 
Ikeda et al do disclose the microwave transmission member transmits the microwave transmitted to a slot antenna via the microwave emission member, but do not disclose a microwave emission surface of the microwave transmission member being disposed higher than a surface of the ceiling of the process chamber.
Monden et al disclose a microwave emission surface of the microwave transmission member being disposed higher than a surface of the ceiling of the process chamber so that a gap “G” is formed above the substrate.  The gap suppresses direct irradiation of microwave to the substrate (Para 77). 

Ikeda et al in view of Monden et al do not disclose that the ceiling has a plurality of recesses having a depth in a range of λsp/4 + λsp/8 on an outer side of the openings when a wavelength of a surface wave of the microwave traveling through the microwave transmission member and propagating along a surface of the ceiling from the openings is taken as λsp, and wherein each of the plurality of recesses is formed into a circular shape to surround only a single corresponding opening of the plurality of openings from which the plurality of microwave transmission members is exposed, and is disposed concentric with respect to the single corresponding opening.
Hirayama teach a microwave plasma processing apparatus, comprising, a microwave supply part; a microwave emission member and a plurality of openings provided in the ceiling wherein the ceiling 3 has a plurality of recesses 50 (Figs. 1, 20 and 0116). 
Hirayama et al teach the ceiling having a plurality of recesses but do not explicitly teach the recesses having a depth in a range of λsp/4 + λsp/8 on an outer side of the openings (Figs. 1, 18) when a wavelength of a surface wave of the microwave traveling through the microwave transmission member and propagating along a surface of the ceiling from the openings is taken as λsp.
Horiguchi teach a microwave plasma apparatus comprising a ceiling 59 (plasma head main body – Figs. 4, 5 and 0018) with recesses 60a, 60b (Figs. 4, 5 and lines 0018, of English Machine Translation) having a depth of ¼ λ, where λ is free space wavelength (0018). Horiguchi 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the recesses with an optimized depth in view of teaching by Horiguchi in the apparatus of Ikeda to enable prevent leakage of microwaves proximate the ceiling.
Regarding Claim 2, Hirayama teach that area of the surface wave propagating section 51 can be changed by varying the arrangement of the groove 50, and thus a plasma generation region within the processing chamber 4 can be controlled as desired. For example, by enlarging the area of the surface wave propagating section 51 to be bigger than the substrate size, uniform plasma processing can be performed on the entire top surface (processing surface) of the substrate G (0122).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to optimize the distance of the recess from an end of the opening in view of teaching by Hirayama in the apparatus Ikeda as modified by Horiguchi depending upon substrate size to obtain improved plasma uniformity (0122-0124).
Regarding Claim 6: Hirayama teach at least one recess is formed into a tapered shape (Fig. 61B and 0312).
Regarding Claim 7: Hirayama teach all limitations of the claim including an yttrium oxide film formed as a protective film on bottom surface of ceiling 3 (cover) or inner surface of chamber main body (0320, Hirayama).
Hirayama do not explicitly teach an inner wall of the at least one recess is coated with yttria.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (US 20150212127) in view of Monden et al (US 20140367377), Hirayama et al (US 2010/0183827and Horiguchi et al (JP 2005-032805) as applied to claims 1, 2, 6, 7 and further in view of Ishii et al (US 5,698,036) or alternately Hirayama et al (US 2010/0170872).
Regarding Claim 9: Ikeda, and others teach all limitations of the claim including at least once recess on an outer side of the opening, but do not explicitly teach the at least one recess is provided in a side surface or a back surface of the ceiling and on an outer side of the opening.
Ishii teach a plasma apparatus comprising a recess (annular groove) {in which an O-ring 86 is disposed – Fig. 18} provided in a back surface of ceiling 4A and on an outer side of an opening (central opening – Fig. 18).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a recess in a back surface of the ceiling and on an outer side of the opening in view of teaching by Ishii in the apparatus of Ikeda and others as above, to enable provide sealing of the upper (back) surface of the ceiling.
Alternately, Hirayama ‘872 teach a plasma apparatus comprising a recess 300a provided in a side wall surface and on an outer side of an opening the opening (Fig. 17 and 0151). Hirayama ‘872 further teach that groove 300a (recess) may be formed in any place as long as the 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a recess in side surface of the ceiling and on an outer side of the opening in view of teaching by Hirayama 872’ in the apparatus of Ikeda, Horiguchi and Hirayama to control progression of surface wave on the side surface of ceiling and obtain controlled plasma density.

Response to Amendments and Arguments
	Applicants arguments are related to the latest amendment. As discussed, this feature is disclosed in Monden et al since this prevents the substrate from direct radiation of the microwave.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716